Citation Nr: 1410393	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle injury (left ankle disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee (right knee disability).

3.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from August 2002 to March 2007.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which granted service connection for disabilities of the left ankle and each knee and assigned separate 10 percent ratings effective March 10, 2007.  These issues were remanded by the Board in June 2010 and June 2013 for additional development.  In October 2013, the Board remanded the issues on appeal to the RO to obtain additional treatment records and VA evaluations of the Veteran's left ankle and knees to address the frequency, duration, and severity of flare ups and the effect on ankle and bilateral knee functioning.  

Additional treatment reports were subsequently added to the record and an attempt was made to exam the veteran's left ankle and knees.  However, the veteran said in November 2013 that he would not report for another VA evaluation because he had been examined by VA three times in the previous six years.   Consequently, there has been substantial compliance with the October 2013 remand instructions with respect to the issues decided below.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence does not show more than moderate limitation of motion of the left ankle.

2.  Range of motion of the right leg was from 0 to at least 100 degrees on VA examinations.

3.  Range of motion of the left leg was from 0 to at least 100 degrees on VA examinations.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5299-5260 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5299-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's filing of a notice of disagreement as to the initial rating assigned (or effective date assigned, etc.) does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the veteran was issued a copy of the rating decision on appeal and a statement of the case which set forth the relevant diagnostic codes (DC) for rating each disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA examinations were conducted in June 2007, November 2010, and September 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they provide sufficient symptomatology appropriate to the applicable Diagnostic Code criteria to rate the Veteran's left ankle and bilateral knee disabilities.  Accordingly, there is adequate medical evidence of record to make a determination on the issues on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

In response to Board's October 2013 remand for a VA examination and opinion, the veteran indicated in November 2013 that he would not report for another VA evaluation.  Consequently, the rating issues on appeal will be adjudicated based on the evidence currently of record.  See 38 C.F.R. § 3.655(b) (2013).

Analysis of the Claims

Increased Rating Claims 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2013).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that an unlisted knee condition, under Diagnostic Code 5299, was the service-connected disability, and loss of motion, under Diagnostic Code 5260, was a residual condition.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).


Left Ankle Disability

The Veteran is currently assigned a 10 percent rating for his left ankle disorder under Diagnostic Code 5271 for limitation of motion of the ankle.  He has contended that his left ankle disability is more severe than currently evaluated.  

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

Under Diagnostic Code 5270, the criteria for a rating higher than 20 percent, that is, 30 percent, are ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).

Terms such as "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2013).

On VA examination of the left ankle in June 2007, there was tenderness within the left malleolar region extending to the middle malleolar region.  Range of motion included 20 degrees of plantar flexion, 10 degrees of dorsiflexion, 15 degrees of inversion, and 5 degrees of eversion with end range pain.  There was continued pain on repetitive motion.  The diagnosis was left ankle injury residuals, status post Brostrom procedure.  

On VA examination of the left ankle in November 2010, left ankle plantar flexion was to 30 degrees and dorsiflexion was to 20 degrees.  There was objective evidence of pain on motion.  There was no additional impairment of the left ankle on repetitive motion, no ankylosis, and no muscle atrophy.  He walked with an antalgic gait, favoring his left leg.  X-rays of the left ankle were considered normal.  The diagnosis was status post Brostrom surgery.  

On VA examination of the left ankle in September 2013, the veteran complained of flare ups.  Range of motion of the left ankle included plantar flexion to 40 degrees, with pain beginning at 35 degrees; and dorsiflexion to 15 degrees, with pain beginning at 15 degrees.  After repetitive testing, plantar flexion was to 35 degrees and dorsiflexion was to 10 degrees; there was additional limitation of motion, excess fatigability, and pain on movement.  Ankle strength was normal, and there was no instability or ankylosis.  His ankle condition affected his ability to work as an assistant principal at a middle and high school because he had to walk between buildings and his foot and ankle became sore when he walked and he also had difficulty climbing stairs.  Left ankle sprain was diagnosed.

As the evidence on file does not show more than moderate limitation of motion of the left ankle, a rating higher than 10 percent is not warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71, Plate II.  Motion of the ankle on examinations in June 2007, November 2010, and September 2013 showed dorsiflexion to at least 10 degrees, with normal motion to 20 degrees, and plantar flexion to at least 20 degrees, with normal motion to 45 degrees.  When seen in September 2013, there was pain-free plantar flexion to 35 degrees and pain-free dorsiflexion to 15 degrees.

There was no functional limitation on repetitive motion due to weakness, fatigue, lack of endurance, or incoordination in November 2010.  Although there was additional limitation of motion, excess fatigability, and pain on movement in September 2013, plantar flexion was still to 35 degrees and dorsiflexion was to 10 degrees, without loss of strength or instability.  Consequently, a rating in excess of 10 percent is also not warranted based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his leftt ankle symptoms, especially pain.  His complaints are credible to the extent that they reflect pain.  The Veteran's complaints have been considered; however, the assigned percentage ratings are primarily based on the objective measurement of ankle motion, as discussed above.  Moreover, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology for ankylosis.   


Bilateral Knee Disability

The resolution of the claims for the left and right knee disabilities involves the application of identical law to similar facts.  Therefore, the issues will be handled together for the sake of economy. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2013) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

VA treatment records for January 2007 reveal motion of the knees from 0 to 130 degrees without pain, swelling, or instability.

A July 2007 MRI of the knees showed bone marrow edema of both distal femur and proximal tibia in the medial side, greater on the left; osteochondral fracture was suspected of the proximal tibia on the left.

It was reported on VA examination of the knees in June 2007 that Lachman's and McMurray's tests were negative.  Range of motion of the knees was from 0 to 100 degrees with end-range pain.  There was tenderness in the patellofemoral borders.  Repetitive motion did not result in any change in range of motion of the knees.  Gait was normal.  There was no muscle atrophy or neurological déficit.  X-rays of the knees were normal.  Patellofemoral pain syndrome of the knees was diagnosed.

The veteran complained on VA examination of the knees in November 2010 of stiffness, difficulty with balance, and constant pain.  His pain was 6-7/10 and was worse at the end of the day.  He was able to stand for 15-30 minutes and was able to walk 1/4 of a mile.  His gate was antalgic.  Motion was from 0 to 130 degrees on the left and from 0 to 140 degrees on the right.  Repetitive testing did not result in additional impairment.  X-rays of the knees were considered normal.  Chondromalacia of the patella was diagnosed.  

VA treatment reports dated from May to November 2013 reveal that the veteran complained of increased low back and bilateral leg pain.  

The veteran complained of lower extremity flare ups and daily knee pain of 6-7/10 on VA examination in September 2013.  He wore a leg brace.  His knee pain was worse at the end of the day with walking.  Bilateral range of motion was from 0 to 130 degrees, with pain beginning at 120 degrees.  After repetitive testing, right knee motion was from 0 to 120 degrees and left knee motion was from 0 to 115 degrees.  He had less movement and pain on movement in both knees after repetitive testing.  Bilateral muscle strength was normal; there was no instability and no recurrent subluxation or dislocation.  Bilateral patellofemoral syndrome was diagnosed.

To warrant a rating in excess of 10 percent for knee disability based on limitation of motion, there would need to be evidence of flexion limited to 30 degrees and/or extension limited to 15 degrees.  Because the medical evidence shows that range of motion of the lower extremities has been from 0 to at least 100 degrees throughout the appeal period, a rating in excess of 10 percent is not warranted for either knee under the schedular criteria for limitation of motion.  Additionally, because there is no evidence of ankylosis, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  No additional limitation of motion was found on repetitive testing on evaluations in June 2007 and November 2010.  Although repetitive testing in September 2013 resulted in some loss of motion in each knee, with right knee motion from 0 to 120 degrees and left knee motion from 0 to 115 degrees, this means that motion of each knee was still much greater than that required for a rating in excess of 10 percent.  While the veteran complained of flare-ups in September 2013, more specific information on the flare-ups was not provided in September 2013; and the veteran refused to be examined in response to the October 2013 Board remand to obtain additional information on his flare-ups.

Consequently, the medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for an increased evaluation for either knee at any time during the appeal.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2012).  In this case, however, there is no medical evidence of knee instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, separate compensable evaluations are not warranted for instability and loss of motion of either knee.   

As neither limitation of flexion nor limitation of extension of either knee is severe enough, by itself, to warrant a compensable evaluation under the rating schedule, a higher rating is also not warranted for either knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

The Veteran is competent to report the symptoms related to his service-connected bilateral knee disabilities.  His complaints are credible to the extent that they involve musculoskeletal pain.  The Veteran's complaints have been considered in this case; however, evaluations for VA purposes have not shown the severity required for a higher rating for either knee disability at any time during the appeal period, as discussed above.  See Fenderson.  


Additional Considerations

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected left ankle and bilateral knee disabilities are contemplated and reasonably described by the rating criteria discussed above.  His disabilities primarily cause pain and loss of motion, as contemplated by the rating schedule.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  In fact, it was reported on VA evaluation in November 2010 that the veteran was employed full time as a behavioral specialist and had lost less than a week of work in the previous year due to his knees, ankle, and back pain.  
The Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

Finally, the Board finds that the preponderance of the evidence weighs against each of the Veteran's claims decided herein.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to higher initial ratings for the disabilities at issue, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  Indeed, as noted above, it was reported on VA evaluation in November 2010 that the veteran was employed full time as a behavioral specialist and had lost less than a week of work in the previous year due to his knees, ankle, and back pain.  As such, a TDIU issue is not before the Board.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent for left ankle disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for right knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for left knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


